January 09, 2009


Mr. James A. Baker
Kirkpatrick & Lockhart Preston Gates Ellis LLP
1717 Main Street, Suite 2800
Dallas, TX 75201
Mr. Richard Lee Fuqua II
Fuqua & Keim
2777 Allen Parkway, Suite 480
Houston, TX 77019

RE:   Case Number:  05-0303
      Court of Appeals Number:  13-03-00135-CV
      Trial Court Number:  C-1591-00-B

Style:      THOMAS GRABER AND HOPKINS & SUTTER
      v.
      RICHARD L. FUQUA

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |